DETAILED ACTION
This Office action is in response to Amendment filed on 12/30/2021.  Claims 1-20 were pending with claims 1, 5-7, 9, 13-15, 17, and 20 amended.  Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:









Amendments to the Claims
1.	(Currently Amended) A system for secure data transfer, the system comprising:
a memory device with computer-readable program code stored thereon;
a communication device connected to a network;
a processing device, wherein the processing device is configured to execute the computer-readable program code to:
generate a database of verified interaction providers comprising verified provider information;
receive, from an interaction provider, a request to be added to the database, wherein the request comprises provider information and data security protections employed by the interaction provider;
attempt, in response to receiving the request, to verify the provider information via communication with one or more third party systems;
store, in response to a successful attempt to verify the provider information, the provider information and the data security protections in the database;
install, in response to the successful attempt to verify the provider information, a proxy server over a data transfer location associated with the interaction provider, wherein the data transfer location comprises a physical location and a network location;
monitor a data stream of a user device over one or more network communication channels;
analyze the data stream to identify location identification data comprising location metadata and certificates;

route, based on determining that the user device [[as]] has accessed the data transfer location, data transfer traffic between the user device and the interaction provider through the proxy server;
determine, via the proxy server, that the user device has requested an interaction at the data transfer location, wherein the interaction comprises a transfer of payment information from the user device to the interaction provider;
determine that the interaction provider associated with the data transfer location is in the database of verified interaction providers; and
in response to determining that the interaction provider is in the database, complete the data transfer through the proxy server.

9.	(Currently Amended) A computer-implemented method for secure data transfer, the computer-implemented method comprising:
generating a database of verified interaction providers comprising verified provider information;
receiving, from an interaction provider, a request to be added to the database, wherein the request comprises provider information and data security protections employed by the interaction provider;
attempting, in response to receiving the request, to verify the provider information via communication with one or more third party systems;

installing, in response to the successful attempt to verify the provider information, a proxy server over a data transfer location associated with the interaction provider, wherein the data transfer location comprises a physical location and a network location;
monitoring a data stream of a user device over one or more network communication channels;
analyzing the data stream to identify location identification data comprising location metadata and certificates;
determining, based on the location metadata and the certificates, that the user device has accessed the data transfer location associated with the interaction provider;
routing, based on determining that the user device [[as]] has accessed the data transfer location, data transfer traffic between the user device and the interaction provider through the proxy server;
determining, via the proxy server, that the user device has requested an interaction at the data transfer location, wherein the interaction comprises a transfer of payment information from the user device to the interaction provider;
determining that the interaction provider associated with the data transfer location is in the database of verified interaction providers; and
in response to determining that the interaction provider is in the database, completing the data transfer through the proxy server.


generate a database of verified interaction providers comprising verified provider information;
receive, from an interaction provider, a request to be added to the database, wherein the request comprises provider information and data security protections employed by the interaction provider;
attempt, in response to receiving the request, to verify the provider information via communication with one or more third party systems;
store, in response to a successful attempt to verify the provider information, the provider information and the data security protections in the database;
install, in response to the successful attempt to verify the provider information, a proxy server over a data transfer location associated with the interaction provider, wherein the data transfer location comprises a physical location and a network location;
monitor a data stream of a user device over one or more network communication channels;
analyze the data stream to identify location identification data comprising location metadata and certificates;
determine, based on the location metadata and the certificates, that the user device has accessed the data transfer location associated with the interaction provider;
has accessed the data transfer location, data transfer traffic between the user device and the interaction provider through the proxy server;
determine, via the proxy server, that the user device has requested an interaction at the data transfer location, wherein the interaction comprises a transfer of payment information from the user device to the interaction provider;
determine that the interaction provider associated with the data transfer location is in the database of verified interaction providers; and
in response to determining that the interaction provider is in the database, complete the data transfer through the proxy server.













REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “install, in response to the successful attempt to verify the provider information, a proxy server over a data transfer location associated with the interaction provider, wherein the data transfer location comprises a physical location and a network location; determine, based on the location metadata and the certificates, that the user device has accessed the data transfer location associated with the interaction provider; route, based on determining that the user device has accessed the data transfer location, data transfer traffic between the user device and the interaction provider through the proxy server; determine, via the proxy server, that the user device has requested an interaction at the data transfer location, wherein the interaction comprises a transfer of payment information from the user device to the interaction provider; in response to determining that the interaction provider is in the database, complete the data transfer through the proxy server” as stated in claim 1 (and similarly in claims 9 and 17).  These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record.  A review of claims 1-20 indicated that claims 1-20 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446